ORDER
Pursuant to Rule BV 16 of the Maryland Rules of Procedure, the Attorney Grievance Commission petitioned the Court for the immediate interim suspension pending appeal of the respondent, Michael A Lieberman, from the practice of law in this State as a result of the respondent’s conviction of violation of Title 18, U.S.C., § 1956 (conspiracy to launder monetary instruments), in the United States District Court for the District of Maryland.
After the respondent filed an answer in opposition to the petition, the Court held a hearing. Upon careful consideration of the written and oral arguments of the parties, it is this 10th day of June, 1996,
ORDERED, by the Court of Appeals of Maryland, that the petition to suspend attorney be, and it is hereby, DENIED.